 Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 1 of 29 PageID #: 236



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
STEPHEN PARK, et al.                                              Case No: 20-cv-00077-BMC


                                   Plaintiffs,

                 -against-


EDWARD SONG, et al.
                                                                  NOTICE OF MOTION

                                    Defendants.
--------------------------------------------------------------X

                 PLEASE TAKE NOTICE, that upon the annexed Declaration of Lawrence F.

Morrison, Esq., and upon the annexed Memorandum of Law, Defendant Aegis 42, LLC, by and

through its undersigned attorneys Morrison Tenenbaum PLLC, hereby moves (the “Motion”) for

entry of an order pursuant to 28 U.S.C. §§ 157(a) and 1334, and the Standing Order of

Reference, Administrative Order #601 (E.D.N.Y. Dec. 5, 2012) (Amon, C.J.) of the United

States District Court for the Eastern District of New York referring this action to the United

States Bankruptcy Court for the Eastern District of New York.

        PLEASE TAKE FURTHER NOTICE, that any responses or objections to the Motion

must be in writing, shall conform to the Federal Rules of Civil Procedure and the Local Rules of

the District Court, and pursuant to Fed. R. Civ. P. 6(c)(1)(C) and Local Civil Rule 6.1.
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 2 of 29 PageID #: 237



Dated: New York, New York
       February 11, 2020

                                         MORRISON TENENBAUM PLLC


                                         By:     /s/ Lawrence F. Morrison
                                         Lawrence F. Morrison
                                         Brian J. Hufnagel
                                         87 Walker Street, Floor 2
                                         New York, New York 10013
                                         Tel.: (212) 620-0938
                                         lmorrison@m-t-law.com
                                         bjhufnagel@m-t-law.com
                                         Bankruptcy Counsel for
                                         Defendant Aegis 42, LLC




                                     2
 Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 3 of 29 PageID #: 238



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
STEPHEN PARK, et al.                                              Case No: 20-cv-00077-BMC


                                   Plaintiffs,

                 -against-


EDWARD SONG, et al.
                                                                  DECLARATION

                                    Defendants.
--------------------------------------------------------------X


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

 true and correct:


 1.     I am a member of the firm Morrison Tenenbaum, PLLC, 87 Walker Street, New York,

New York 10013, attorneys of record for defendant Aegis 42, LLC (“Corporate Defendant”).


 2.     I submit this Declaration in support of Corporate Defendant’s motion for entry of an

order pursuant to 28 U.S.C. §§ 157(a) and 1334, and the Standing Order of Reference,

Administrative Order #601 (E.D.N.Y. Dec. 5, 2012) (Amon, C.J.) of the United States District

Court for the Eastern District of New York referring this action to the United States

Bankruptcy Court for the Eastern District of New York and to supply the Court with the

documents referenced in the motion.


 3.     Attached hereto as Exhibit “A” is a true and correct copy of the notice of bankruptcy

case filing regarding the Chapter 11 bankruptcy case filed on December 23, 2019, by Aegis 42,

LLC.
 Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 4 of 29 PageID #: 239



 4.       Attached hereto as Exhibit “B” is a true and correct copy of the notice of bankruptcy

case filing regarding the Chapter 11 bankruptcy case filed on February 6, 2020, by Grand

Koast LLC.


 5.      Attached hereto as Exhibit “C” is a true and correct copy of the notice of bankruptcy

case filing regarding the Chapter 11 bankruptcy case filed on February 6, 2020 by Koast LLC.


 6.       Attached hereto as Exhibit “D” is a true and correct copy of the notice of bankruptcy

case filing regarding the Chapter 11 bankruptcy case filed on February 6, 2020 by

Kommissary LLC.


 7.      Attached hereto as Exhibit “E” is a true and correct copy of the notice of bankruptcy

case filing regarding the Chapter 11 bankruptcy case filed on February 6, 2020 by 3E LLC.


 8.      Attached hereto as Exhibit “F” is a true and correct copy of the notice of bankruptcy

case filing regarding the Chapter 11 bankruptcy case filed on January 15, 2020 by Korilla

LLC.


      I declare under the penalty of perjury that the foregoing is true and correct.




                                                   2
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 5 of 29 PageID #: 240



Dated: New York, New York
       February 11, 2020

                                         Respectfully submitted,

                                         MORRISON TENENBAUM PLLC


                                         By: /s/ Lawrence F. Morrison
                                             Lawrence F. Morrison
                                              87 Walker Street, Floor 2
                                              New York, NY 10013
                                              T. (212) 620-0938
                                              F. (646) 390-5095
                                             Bankruptcy Counsel for
                                             Defendant Aegis 42, LLC




                                     3
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 6 of 29 PageID #: 241




                   EXHIBIT A
   AEGIS 42, LLC NOTICE OF BANKRUPTCY CASE
                     FILING
          Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 7 of 29 PageID #: 242
                                 United States Bankruptcy Court
                                  Eastern District of New York




Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 11 of the United States Bankruptcy
Code, entered on 12/23/2019 at 8:42 PM and filed on
12/23/2019.

AEGIS 42, LLC
2 METROTECH CTR
BROOKLYN, NY 11201
Tax ID / EIN: XX-XXXXXXX




 The case was filed by the debtor's attorney:

 Lawrence Morrison
 87 Walker Street Floor 2
 New York, NY 10013
 212-620-0938
The case was assigned case number 1-19-47698-ess to Judge Elizabeth S. Stong.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page https://ecf.nyeb.uscourts.gov/ or at the Clerk's Office, 271-C Cadman Plaza East, Suite 1595,
Brooklyn, NY 11201-1800.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                          Robert A. Gavin, Jr.
                                                                          Clerk, U.S. Bankruptcy Court


                                             PACER Service Center
                                                Transaction Receipt
                                                  12/24/2019 12:51:45
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 8 of 29 PageID #: 243
             PACER          lfmorrison2007:2588979:0 Client Code:
             Login:
                                                     Search         1-19-47698-
             Description:   Notice of Filing
                                                     Criteria:      ess
             Billable
                            1                        Cost:          0.10
             Pages:
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 9 of 29 PageID #: 244




                EXHIBIT B
GRAND KOAST LLC NOTICE OF BANKRUPTCY CASE
                  FILING
         Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 10 of 29 PageID #: 245
                                 United States Bankruptcy Court
                                  Eastern District of New York




Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 11 of the United States Bankruptcy
Code, entered on 02/06/2020 at 5:58 PM and filed on
02/06/2020.

GRAND KOAST LLC
230 Park Avenue
New York, NY 10169
Tax ID / EIN: XX-XXXXXXX




 The case was filed by the debtor's attorney:

 Lawrence Morrison
 87 Walker Street Floor 2
 New York, NY 10013
 212-620-0938
The case was assigned case number 1-20-40806.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page https://ecf.nyeb.uscourts.gov/ or at the Clerk's Office, 271-C Cadman Plaza East, Suite 1595,
Brooklyn, NY 11201-1800.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                          Robert A. Gavin, Jr.
                                                                          Clerk, U.S. Bankruptcy Court


                                             PACER Service Center
                                                Transaction Receipt
                                                  02/06/2020 17:58:42
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 11 of 29 PageID #: 246
              PACER          lfmorrison2007:2588979:0 Client Code:
              Login:
                                                      Search         1-20-
              Description:   Notice of Filing
                                                      Criteria:      40806
              Billable Pages: 1                       Cost:          0.10
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 12 of 29 PageID #: 247




                 EXHIBIT C
KOAST LLC NOTICE OF BANKRUPTCY CASE FILING
         Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 13 of 29 PageID #: 248
                                 United States Bankruptcy Court
                                  Eastern District of New York




Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 11 of the United States Bankruptcy
Code, entered on 02/06/2020 at 5:52 PM and filed on
02/06/2020.

KOAST LLC
672 Lexington Avenue
New York, NY 10022
Tax ID / EIN: XX-XXXXXXX




 The case was filed by the debtor's attorney:

 Lawrence Morrison
 87 Walker Street Floor 2
 New York, NY 10013
 212-620-0938
The case was assigned case number 1-20-40805.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page https://ecf.nyeb.uscourts.gov/ or at the Clerk's Office, 271-C Cadman Plaza East, Suite 1595,
Brooklyn, NY 11201-1800.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                          Robert A. Gavin, Jr.
                                                                          Clerk, U.S. Bankruptcy Court


                                             PACER Service Center
                                                Transaction Receipt
                                                  02/06/2020 17:53:06
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 14 of 29 PageID #: 249
              PACER          lfmorrison2007:2588979:0 Client Code:
              Login:
                                                      Search         1-20-
              Description:   Notice of Filing
                                                      Criteria:      40805
              Billable Pages: 1                       Cost:          0.10
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 15 of 29 PageID #: 250




                EXHIBIT D
KOMMISSARY LLC NOTICE OF BANKRUPTCY CASE
                 FILING
         Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 16 of 29 PageID #: 251
                                 United States Bankruptcy Court
                                  Eastern District of New York




Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 11 of the United States Bankruptcy
Code, entered on 02/06/2020 at 5:37 PM and filed on
02/06/2020.

KOMMISSARY LLC
23 3rd Avenue
New York, NY 10003
Tax ID / EIN: XX-XXXXXXX




 The case was filed by the debtor's attorney:

 Lawrence Morrison
 87 Walker Street Floor 2
 New York, NY 10013
 212-620-0938
The case was assigned case number 1-20-40802.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page https://ecf.nyeb.uscourts.gov/ or at the Clerk's Office, 271-C Cadman Plaza East, Suite 1595,
Brooklyn, NY 11201-1800.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                          Robert A. Gavin, Jr.
                                                                          Clerk, U.S. Bankruptcy Court


                                             PACER Service Center
                                                Transaction Receipt
                                                  02/06/2020 17:38:38
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 17 of 29 PageID #: 252
              PACER          lfmorrison2007:2588979:0 Client Code:
              Login:
                                                      Search         1-20-
              Description:   Notice of Filing
                                                      Criteria:      40802
              Billable Pages: 1                       Cost:          0.10
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 18 of 29 PageID #: 253




                   EXHIBIT E
   3E LLC NOTICE OF BANKRUPTCY CASE FILING
         Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 19 of 29 PageID #: 254
                                 United States Bankruptcy Court
                                  Eastern District of New York




Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 11 of the United States Bankruptcy
Code, entered on 02/06/2020 at 5:46 PM and filed on
02/06/2020.

3E LLC
2 Metrotech Center
Brooklyn, NY 11201
Tax ID / EIN: XX-XXXXXXX




 The case was filed by the debtor's attorney:

 Lawrence Morrison
 87 Walker Street Floor 2
 New York, NY 10013
 212-620-0938
The case was assigned case number 1-20-40804.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page https://ecf.nyeb.uscourts.gov/ or at the Clerk's Office, 271-C Cadman Plaza East, Suite 1595,
Brooklyn, NY 11201-1800.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                          Robert A. Gavin, Jr.
                                                                          Clerk, U.S. Bankruptcy Court


                                             PACER Service Center
                                                Transaction Receipt
                                                  02/06/2020 17:47:23
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 20 of 29 PageID #: 255
              PACER          lfmorrison2007:2588979:0 Client Code:
              Login:
                                                      Search         1-20-
              Description:   Notice of Filing
                                                      Criteria:      40804
              Billable Pages: 1                       Cost:          0.10
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 21 of 29 PageID #: 256




                 EXHIBIT F
   KORILLA LLC NOTICE OF BANKRUPTCY CASE
                   FILING
         Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 22 of 29 PageID #: 257
                                 United States Bankruptcy Court
                                  Eastern District of New York




Notice of Bankruptcy Case Filing

A bankruptcy case concerning the debtor(s) listed below was
filed under Chapter 11 of the United States Bankruptcy
Code, entered on 01/15/2020 at 6:02 PM and filed on
01/15/2020.

KORILLA LLC
2 METROTECH CENTER
Brooklyn, NY 11201
Tax ID / EIN: XX-XXXXXXX




 The case was filed by the debtor's attorney:

 Lawrence Morrison
 87 Walker Street Floor 2
 New York, NY 10013
 212-620-0938
The case was assigned case number 1-20-40268.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other actions against
the debtor and the debtor's property. Under certain circumstances, the stay may be limited to 30 days or not exist at
all, although the debtor can request the court to extend or impose a stay. If you attempt to collect a debt or take
other action in violation of the Bankruptcy Code, you may be penalized. Consult a lawyer to determine your rights
in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are available at our
Internet home page https://ecf.nyeb.uscourts.gov/ or at the Clerk's Office, 271-C Cadman Plaza East, Suite 1595,
Brooklyn, NY 11201-1800.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                          Robert A. Gavin, Jr.
                                                                          Clerk, U.S. Bankruptcy Court


                                             PACER Service Center
                                                Transaction Receipt
                                                  01/15/2020 18:02:59
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 23 of 29 PageID #: 258
              PACER          lfmorrison2007:2588979:0 Client Code:
              Login:
                                                      Search         1-20-
              Description:   Notice of Filing
                                                      Criteria:      40268
              Billable Pages: 1                       Cost:          0.10
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 24 of 29 PageID #: 259



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
STEPHEN PARK, et al.                                              Case No: 20-cv-00077-BMC


                                   Plaintiffs,

                 -against-


EDWARD SONG, et al.


                                    Defendants.
--------------------------------------------------------------X



                  MEMORANDUM OF LAW IN SUPPORT OF MOTION OF
                 DEFENDANT AEGIS 42, LLC TO REFER THIS ACTION TO
                     THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK




                                                             MORRISON TENENBAUM PLLC
                                                             87 Walker Street, Floor 2
                                                             New York, NY 10013
                                                             (212) 620-0938
                                                             Bankruptcy Counsel for
                                                             Defendant Aegis 42, LLC

On the Brief:
Lawrence F. Morrison, Esq.
Brian J. Hufnagel, Esq.
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 25 of 29 PageID #: 260



                             I.         PRELIMINARY STATEMENT

       Aegis 42, LLC (“Corporate Defendant”) submits this memorandum of law and

accompanying Declaration of Lawrence F. Morrison, Esq. (“Morrison Declaration”) in support

of the Motion of the Corporate Defendant for entry of an order pursuant to 28 U.S.C. §§ 157(a)

and 1334, and the Standing Order of Reference, Administrative Order #601 (E.D.N.Y. Dec. 5,

2012) (Amon, C.J.) of the United States District Court for the Eastern District of New York,

referring this action to the United States Bankruptcy Court for the Eastern District of New York.

       Referral of a proceeding to the Bankruptcy Court is automatic in this District for a related

proceeding. As discussed below, this action meets the standards for a proceeding related to a

bankruptcy proceeding. Accordingly, the Court should refer this action to the Bankruptcy Court

where the claims can be resolved in one forum as to all defendants.

                                  II.    FACTUAL BACKGROUND

       Aegis 42, LLC operates a fast food restaurant under the name “Korilla BBQ” located at 2

Metrotech Center, Brooklyn, New York 11201.

       Edward Song is the President of Aegis 42, LLC.

       Aegis 42, LLC is affiliated with corporate defendants Grand Koast, LLC, Koast LLC,

Kommissary LLC, 3E LLC, and Korilla LLC (a/k/a Korilla BBQ LLC).

       On February 27, 2017, Stephen Park, Thomas Yang, Paul Lee, and Andrew Chang

(“Plaintiffs”), commenced an action by filing a complaint (the “Complaint”), in the Supreme

Court of New York, alleging stolen funds, breach of contract, and breach of fiduciary duties.

       On September 25, 2019, Plaintiffs filed an Amended Complaint and listed Corporate

Defendant Aegis 42, LLC as a Defendant in the action.

       The Defendants answered the complaint, disputed the material allegations raised in the

complaint, and asserted several affirmative defenses.
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 26 of 29 PageID #: 261



       On December 23, 2019 (the “Petition Date”), Aegis 42, LLC (also referred to herein as

the “Debtor”) filed a voluntary petition (the “Bankruptcy Petition”) for relief under Chapter 11 of

11 U.S.C. § 101 et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

Eastern District of New York, Case No. 19-47698 (ESS). A copy of the Aegis 42, LLC Notice of

Bankruptcy Case Filing is annexed as Exhibit A to the Morrison Declaration.

       The Bankruptcy Case is pending before United States Bankruptcy Judge Elizabeth S.

Stong. The Debtor continues to operate its business and manage its property as a debtor-in-

possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code. No receiver, examiner or

creditor’s committee has been appointed.

       Subsequently, the following corporate defendants also filed for Chapter 11, are affiliates

of Aegis 42, LLC, and have Chapter 11 cases currently pending before United States Bankruptcy

Judge Elizabeth S. Strong: Grand Koast LLC, Koast LLC, Kommissary LLC, 3E LLC, and

Korilla LLC (a/k/a Korilla BBQ LLC) (together with Aegis 42, LLC, the “Debtors”). Copies of

the Notices of Bankruptcy Case Filings for each of the corporations herein are annexed as

Exhibits B, C, D, E, and F to the Morrison Declaration.

       Through the bankruptcy cases, the Debtors intend to liquidate the amount, if any, of

Plaintiffs’ claims through the claims reconciliation process or settle with the Plaintiffs, resolve

the claims of their other creditors, and pay creditors through a plan of reorganization. See 11

U.S.C. § 1123.

                                        III.   ARGUMENT

       Under 28 U.S.C. § 1334, Bankruptcy Courts have broad jurisdiction over proceedings

arising under title 11, proceedings arising in a case under title 11, and proceedings related to a

case under title 11. Congress further provided that the District Court could refer all cases in




                                                2
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 27 of 29 PageID #: 262



bankruptcy and any and all related proceedings arising under, in, or related to cases in

bankruptcy, to the Bankruptcy Court. 28 U.S.C. §157(a).

       In this District, the Standing Order of reference provides that:

                     WHEREAS 28 U.S.C. § 157(a) provides that each district
              court may refer any or all cases under Title 11 and any or all
              proceedings arising under Title 11, or arising in or related to a case
              under Title 11, it is hereby

                      ORDERED that all such cases and proceedings are hereby
              referred to the Bankruptcy Judges for this District …

Administrative Order #601 (E.D.N.Y. Dec. 5, 2012) (Amon, C.J.)


       Thus referral of a proceeding to the Bankruptcy Court is automatic in this District for a

related proceeding.

       The standard for related to jurisdiction is as follows:

              [A] civil proceeding is related to bankruptcy [if] ... the outcome of
              that proceeding could conceivably have any effect on the estate
              being      administered    in    bankruptcy     [internal     citations
              omitted]. Thus, the proceeding need not necessarily be against the
              debtor or against the debtor’s property. An action is related to the
              bankruptcy if the outcome could alter the debtor’s rights,
              liabilities, options, or freedom of action (either positively or
              negatively) and which in any way impacts upon the handling and
              administration of the bankrupt estate.

In re Adelphia Communications Corp., 285 B.R. 127, 136-137 (Bankr. S.D.N.Y. 2002) citing

Weisman v. Southeast Hotel Properties Ltd. Partnership, 1992 WL 131080, at *3

(S.D.N.Y.1992).

       The Second Circuit recently described related to jurisdiction as follows:

              In this Circuit, “a civil proceeding is related to a title 11 case if the
              action’s outcome might have any conceivable effect on the
              bankrupt estate.” Parmalat Capital Fin. Ltd. v. Bank of Am.
              Corp., 639 F.3d 572, 579 (2d Cir. 2011) (internal quotation marks
              omitted). “If that question is answered affirmatively, the litigation



                                                  3
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 28 of 29 PageID #: 263



               falls within the ‘related to’ jurisdiction of the bankruptcy court.” In
               re Cuyahoga Equip. Corp., 980 F.2d 110, 114 (2d Cir. 1992).
               “Congress intended to grant comprehensive jurisdiction to the
               bankruptcy courts so that they might deal efficiently and
               expeditiously with all matters connected with the bankruptcy
               estate.” Celotex, 514 U.S. at 308, 115 S.Ct. 1493. While “related
               to” jurisdiction is not “limitless,” id., it is fairly capacious, and
               includes “suits between third parties which have an effect on the
               bankruptcy estate.” Id. at 307 n. 5, 115 S.Ct. 1493. “An action is
               related to bankruptcy if the outcome could alter the debtor’s rights,
               liabilities, options, or freedom of action (either positively or
               negatively) and which in any way impacts upon the handling and
               administration of the bankrupt estate.” Id. at 308 n. 6, 115 S.Ct.
               1493.

VP Osus Ltd. v. UBS AG, 882 F.3d 333, 340 (2d Cir. 2018).

       The claims in this action are related to the bankruptcy proceedings because: (1) a

determination of the liability, if any, of the non-debtor defendants could have res judicata and

prejudicial effect on the Debtors by fixing potential claims against the Debtors, (2) litigating the

claims before this Court will take time and resources of the Debtors which would be better spent

resolving the claims of all creditors in one forum, and (3) a determination of liability, if any,

would reduce the amount of resources that the Debtors could contribute to a plan of

reorganization.

       The test of the Second Circuit requiring “any conceivable effect on the bankruptcy

estate” has been met. Where the plaintiffs are creditors in the bankruptcy case and stand to

potentially receive a distribution from the bankruptcy estate, the litigation is a “core proceeding”

and must be referred to the bankruptcy court. See 176-60 Union Turnpike v. Howard Beach

Fitness Ctr., 209 B.R. 307, 311 (S.D.N.Y. 1997) (lease proceeding was “core” and referred to

bankruptcy court whereas negligence proceeding against third-parties and not the debtor was

“non-core”).




                                                  4
Case 1:20-cv-00077-BMC Document 9 Filed 02/11/20 Page 29 of 29 PageID #: 264



        Accordingly, this action should be referred to the Bankruptcy Court where the claims

can be resolved in one forum as part of the Debtors’ reorganization.

                                        IV.     CONCLUSION

       For the reasons set forth herein, the Debtors respectfully request entry of an order

referring this action to the United States Bankruptcy Court for the Eastern District of New York,

together with such other and further relief as is just and proper.




Dated: New York, New York
       February 11, 2020



                                                       MORRISON TENENBAUM PLLC

                                                      By:     /s/ Lawrence F. Morrison
                                                      Lawrence F. Morrison
                                                      Brian J. Hufnagel
                                                      87 Walker Street, Floor 2
                                                      New York, New York 10013
                                                      Tel.: (212) 620-0938
                                                      lmorrison@m-t-law.com
                                                      bjhufnagel@m-t-law.com
                                                      Bankruptcy Counsel for
                                                      Defendant Aegis 42, LLC




                                                  5
